Citation Nr: 1215044	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  97-04 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased initial evaluation for asbestosis, currently rated as 10 percent disabling from October 16, 1995 to January 23, 2006, 30 percent disabling from January 24, 2006 to July 15, 2008, and 60 percent disabling since July 16, 2008.

2.  Entitlement to an effective date earlier than November 30, 2010 for the award of a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Esq.



WITNESS AT HEARINGS ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran retired from service in May 1975, after more than 19 years of active duty.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 1996 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The RO in Montgomery, Alabama currently has jurisdiction over the claim.

In May 1998, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) of the Board.  When this VLJ retired from employment with the Board, the Veteran elected the option of a new hearing before the VLJ who would ultimately decide this case.  Thereafter, in December 2006, a Travel Board hearing was held before the undersigned VLJ.  Transcripts of both hearings are of record. 

The Board has previously remanded the matter of an increased rating for asbestosis several times, most recently in February 2011. 

Also, during pendency of the appeal, the RO issued an August 2008 rating decision that granted an increased rating for service-connected asbestosis over several graduated time periods, i.e., assigned "staged ratings."  This decision granted a 30 percent rating effective January 24, 2006, and a 60 percent rating effective from July 16, 2008 onwards.  Notwithstanding this increase in compensation benefits, the claim for a still higher schedular evaluation remains before the Board.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise). 

REMAND

The Board regrets any further delay in adjudicating this claim, but must remand the case for continued non-compliance with prior Board remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).

In March 2007, the Board remanded this case to obtain a medical examination which addressed all criteria for evaluating asbestosis under the current version of Diagnostic Code (DC) 6833.  In particular, the Board's remand directive instructed that the VA examination encompass a pulmonary function test (PFT), and further instructed the examiner to address the Veteran's maximum exercise capacity, and whether the Veteran experienced cardiopulmonary limitation, cor pulmonale, or pulmonary hypertension, or required outpatient oxygen therapy. 

To date, the RO has not obtained a VA examination report which adequately addresses whether the Veteran's "maximum exercise capacity is less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation" as phrased in DC 6833.  In an October 2011 addendum to VA examination in September 2011, the VA examiner stated that the Veteran's maximum exercise capacity as measured by oxygen consumption with cardiac or respiratory limitation was "not certain" and proceeded to estimate the Veteran's exercise capacity in metabolic equivalents (METs), which is not part of the evaluation criteria of DC 6833.  Quite simply, the VA examination report must be returned for failure to comply with prior Board remand directives.

The Board observes that, in revising the current schedule of ratings for the respiratory system, VA noted that the regulations did not require that a maximum exercise capacity test be conducted in any case.  71 Fed. Reg. 52457 -01, 52458 (Sept. 6, 2006).  Notably, VA stated that the test was not routinely conducted and not even available in some medical facilities.  Rather, the standard of measure could provide an alternative to an increased rating if already available of record.

On remand, the RO must obtain a VA examination which evaluates maximum exercise capacity in terms of oxygen consumption with cardiorespiratory limitation.  If this specialized testing cannot be performed, the RO must explain to the Board why such testing cannot be accomplished.  

Finally, the Board notes that the RO issued a rating decision in October 2011 which granted entitlement to TDIU effective November 30, 2011.  In February 2012, the Veteran's attorney submitted a statement to the Board disagreeing with the effective date of award assigned.  At that time, the Board had jurisdiction over the claims folder.  As such, the Board accepts the February 2012 statement as a timely and properly filed notice of disagreement (NOD).  38 C.F.R. §§ 20.300, 20.302(a).  This issue, therefore, is remanded to the RO for issuance of a Statement of the Case (SOC) to the Veteran.  See Manlincon v. West, 12 Vet. App. 238 (1999) (the filing of an NOD initiates appellate review which requires VA to furnish the claimant an SOC).

Accordingly, the case is REMANDED for the following action:

1.  Obtain clinical records of the Veteran's VA treatment for asbestosis since September 2007 (including Gainesville, Pensacola and Biloxi).

2.  Assist the Veteran in associating with the claims folder the following clinical records of treatment for respiratory disorder:

	a) all clinical records with the Naval Hospital at Pensacola since 1995;
   
   b) any additional treatment records from Dr. McAtee since September 2006, including the actual results from all pulmonary function testing and stress tests performed since 2005; and
   
   c) any additional treatment records from Dr. Pardue.
   
3.  Upon receipt of any additional records, the RO should then schedule the Veteran for a VA examination with a pulmonary specialist.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected asbestosis, in accordance with the rating criteria specified at 38 C.F.R. § 4.97, Diagnostic Code 6833. 

It is specifically requested that the examiner determine whether the Veteran has: 

   a) cor pulmonale (right heart failure) due to service-connected asbestosis, or; 
   
   b) pulmonary hypertension (shown by Echo or cardiac catheterization) due to service-connected asbestosis, or;
    
   c) right ventricular hypertrophy due to service-connected asbestosis, or; 
   
   d) episodes of acute respiratory failure due to service-connected asbestosis, or; 
   
   e) a requirement of outpatient oxygen therapy; and 
   
   f) a maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation due to service-connected asbestosis.
   
   In providing all findings, the examiner should further attempt to distinguish between disability due to service-connected asbestosis and that due to nonservice-connected respiratory problems including residuals of pneumothorax.  In addressing this latter inquiry, the examiner is notified that under applicable law, where it is not possible to separate the effects of a service-connected disability from nonservice-connected conditions by competent opinion, all symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

In providing these findings, the VA examiner is also requested to consider and discuss the significance of the following:

* a medical explanation as to the cause of the Veteran's report of shortness of breath, even at rest, since 1994;
* a medical explanation as to the cause of the Veteran's mild resting hypoxemia in 1995;
* the May 2000 VA pulmonary consultation which found that the Veteran's dyspnea could not be explained on the basis of any pulmonary findings;
* a medical explanation as to the cause of pulmonary hypertension diagnosed by echocardiogram in November 2005;
* a medical explanation as to the cause of cardiomegaly diagnosed in October 2009;
* if the examiner is unable to obtain valid test results, the examiner should explain why and indicate if further testing would be futile; and
* if the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks why the opinion cannot be provided (e.g., it cannot be determined from current medical knowledge, the need for further testing, the inability to obtain valid test results, etc.)

4.  The RO should then review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).  In particular, the RO should ensure that the Veteran's evaluation is conducted by a pulmonary specialist.  Furthermore, if a maximum exercise capacity test which measures oxygen consumption in terms of ml/kg/min cannot be conducted and/or is not available, the RO should explain the reasons why such test cannot be conducted.

5.  Issue the Veteran an SOC with regard to the issue of entitlement to an effective date earlier than November 30, 2010 for the award of TDIU.  The Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on these issues.  Thereafter, these issues are to be returned to the Board only if an adequate and timely substantive appeal is filed. 

6.  Thereafter, the RO should readjudicate the claim based upon all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his attorney should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

